
	
		II
		111th CONGRESS
		2d Session
		S. 3453
		IN THE SENATE OF THE UNITED STATES
		
			May 28 (legislative
			 day, May 26), 2010
			Mr. Nelson of Florida
			 (for himself, Mr. Carper, and
			 Mr. Chambliss) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide an exception from the payout requirements
		  established for certain section 501(c)(3) type III supporting organizations
		  under section 1241(d) of the Pension Protection Act of 2006.
	
	
		1.Exception from payout
			 requirements for type III supporting organizations
			(a)In
			 generalSection 1241(d) of the Pension Protection Act of 2006 (26
			 U.S.C. 509 note) is amended by redesignating paragraph (2) as paragraph (3) and
			 by inserting after paragraph (1) the following new paragraph:
				
					(2)Exception for
				certain existing organizations
						(A)In
				generalThe regulations under paragraph (1) shall not apply to
				any type III supporting organization described in subparagraph (B).
						(B)ApplicationA
				type III supporting organization is described in this subparagraph if—
							(i)the organization
				was classified as an organization described in section 509(a)(3) of the
				Internal Revenue Code of 1986 before August 17, 2006,
							(ii)no substantial
				contributor (within the meaning of section 4958(c)(3)(C) of such Code) to the
				organization was alive on August 17, 2006,
							(iii)no family
				member (within the meaning of section 4958(f)(4) of such Code) of any
				substantial contributor is an organization manager (as defined in section
				4958(f)(2) of such Code) with respect to the organization or is a borrower or
				lessee of property from the organization, and
							(iv)either—
								(I)the organization
				has not accepted any contribution from a substantial contributor after December
				31, 1970, other than by operation of the creator’s will or other gift
				instrument that was executed before December 31, 1970, or
								(II)the organization
				normally distributes each year for its exempt purposes an amount not less than
				85 percent of the organization's adjusted net income (as defined in section
				4942(f) of such Code) for the immediately preceding year and holds 30 percent
				or more of the reasonably estimated value of its total assets, other than
				assets used or held for use directly in carrying out one or more purposes
				described in section 170(c)(2)(B), in the form of assets for which market
				quotations are not readily available but which normally produce gross
				investment income (as defined in section 4940(c)(2) of such
				Code).
								.
			(b)Conforming
			 amendmentSection 1241(d)(3) of such Act, as redesignated by
			 subsection (a), is amended by striking paragraph (1) and
			 inserting this subsection.
			(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the provisions of the Pension Protection Act of 2006 to which such
			 amendments relate.
			
